Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-01009-CV

         Grayco Communications, L.P., Grayco-G.P., Inc., and Grayco Cable Services, Inc.

                                                   v.

                                            Steven Thomas

             NO. 2012-46850 IN THE 234TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                  $10.00           03/09/2015               E-PAID                   ANT
   CLK RECORD                $105.00          02/05/2015                PAID                    ANT
   RPT RECORD               $3,727.00         01/22/2015                PAID                    ANT
STATEWIDE EFILING            $20.00           01/02/2015                PAID                    ANT
      FILING                 $175.00          01/02/2015                PAID                    ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $4,037.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this May 29, 2015.